 In the Matter ofCOLLINSMANUFACTURING COMPANY,EMPLOYERandINTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL602,A. F.L.,.PETITIONERCase No. 1-RC-338.Decided January 24, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing.officer of the National Labor Relations Board.The hearing officer's'rulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of the-Employer.The Independent Union of Collins Manufacturing Company is alabor organization certified by the Board on June 27, 1944.The International Brotherhood of Paper Makers, A. F. L., is a labororganization, which filed a petition in Case No. 1-RC-331, seekingcertification as the representative of the Employer's production andmaintenance employees, including the group involved in this case.That petition was subsequently withdrawn with the permission of theRegional Director.3.A question of representation affecting commerce exists concern-ing certain employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all powerhouse employees consist-ing of firemen, firemen's helpers, ashmen, engineers, including thechief engineer and the spare engineer who is also an electrician, but*Houston, Reynolds,and Murdock81 N. L. R. B., No. 43.267 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding production employees, guards, professional employees, andsupervisors as defined in the Act.The Employer, the IndependentUnion and the Paper Makers did not appear at the hearing to expresstheir views on the appropriate unit.The Independent Union was certified by the Board on June 27, 1944,as the exclusive bargaining representative of all production and main-tenance employees of the Employer, including powerhouse employees,but its last contract with the Employer covering that unit was ter-minated on May 31, 1948.The employees sought to be represented by the Petitioner constitutea readily identifiable, functionally coherent group, having a communityof interest, and of a type which we have frequently held appropriateeither for separate representation or for inclusion in a broader unit.'Accordingly, we shall give them an opportunity to vote for separaterepresentation, despite the Board's prior establishment of a plant-wideunit, and the bargaining history in that broader unit.2Some question arose during the hearing as to inclusion in the power-house unit of the chief engineer and the spare engineer-electrician.The chief engineer's authority is limited to transmitting instructions,whereas the personnel manager has full authority to hire, discharge,discipline, and assign men to their shifts in the powerhouse.We findthat the chief engineer is not a supervisor 3 and should be includedin the Unit .4The dual designation of spare engineer-electrician ap-plies to one Dave Murphy.His duties include 3 or 4 hours each Mon-day morning in the powerhouse starting off machines. In addition,for a short time daily he reads meters in the powerhouse.While healso repairs motors in that plant, most of his time is devoted to electri-cal maintenance work on the power lines connected with the companiesserviced by the Employer.We shall include him in the unit in viewof the fact that his interests are allied with those of the powerhouseemployees.As the Independent Union is not in compliancc with Section 9 (f),(g), and (h) of the Act, we will not accord it a place on the ballot .5The Paper Makers Union whose withdrawn petition covered bothproduction and maintenance employees did not appear at the hearingor otherwise indicate whether or not it wishes to participate in anelection for powerhouse employees only.Accordingly, we will notIB W Bliss Company,76 N. L. R. B. 475;Smath Paper, Inc.,76 N. L. R. B. 1226.2The powerhouse employees have not had an opportunity to indicate whether or not theydesire separate representation.3Board Member Reynolds is of the opinion that the testimony to the effect that thepersonnel director possesses complete supervisory authority over the powerhouse whichis not shared by the chief engineer is patently implausible.He is, therefore, of the opinionthat the chief engineer is a supervisor and as such should be excluded from the unit.4H. J. Heinz,77 N L. R. B. 1261.5Rate-Form Corset Co., Inc,75 N. L. R. B. 174. COLLINS MANUFACTURING COMPANY269place it on the ballot.However, it may participate in the electionupon notice to the Regional Director within 5 days after the issuance,of this Direction.We shall direct that an election be held among all powerhouse em-ployees consisting of firemen, firemen's helpers, ashmen, engineers,including the chief engineer, and the spare engineer-electrician, butexcluding production employees, guards, professional employees, andsupervisors as defined in the Act.However, we shall make no finalunit determination at this time, but shall be guided in part by thedesires of these employees as expressed in the election hereinafterdirected.If a majority vote for the Petitioner, they will be takento have indicated their desire to constitute a separate bargaining unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Union of Operating Engineers, Local 602,A. F. L.